Citation Nr: 0209667	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post gastrectomy 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION


The veteran served on active duty from February 1941 until 
July 1945.

This matter comes before the VA Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision that 
denied an increased rating for residuals of duodenal ulcer.  
Following the RO's notification of that decision later in 
July 1999, the veteran filed a Notice of Disagreement (NOD) 
in February 2000; the RO issued a Statement of the Case (SOC) 
in March 2000; and the veteran filed a Substantive Appeal in 
April 2000.  The disability was subsequently recharacterized 
as post gastrectomy syndrome.

In March 2000, the Board remanded the case to the RO for 
additional development.  Following completion of the actions 
requested on remand, the RO continued the denial of the 
claim.  The claim has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The service-connected post gastrectomy syndrome is 
manifested subjective complaints of nausea, vomiting, 
diarrhea, and abdominal distress; objectively, only mild 
"dumping" syndrome, and a slightly lowered hematocrit and 
blood platelet count (but no anemia) is shown, and there is 
no significant other symptomatology or ulcer pathology shown.

3.  The evidence does not establish that the post gastrectomy 
syndrome is severe, manifested by nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
post gastrectomy syndrome are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7308 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the March 2000 statement of the case, and the 
January 2001 supplemental statement of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claims, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and that he has been provided ample 
opportunity to submit information and evidence.  Moreover, 
because, as explained in more detail below, there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 (2001).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims as evidenced by a letter 
soliciting information and/or evidence (see, e.g., RO letter 
of October 2001).  The veteran was afforded a VA examination 
in July 1999, and, in connection with a Board remand for 
further development in March 2001, he underwent additional 
comprehensive VA gastrointestinal examination, to include 
laboratory tests.  Pursuant to the remand, he was also 
requested to provide information as to whether he sought 
treatment from any private providers and asked submit names 
to retrieve such information.  The record contains no 
response in this regard.  Significantly, neither the 
appellant nor his representative has indicated and there is 
otherwise no indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

In a May 1950 rating decision, the RO granted service 
connection for duodenal ulcer and assigned a 10 percent 
evaluation.  By rating action dated in June 1963, the 10 
percent rating was increased to 20 percent.  Following 
surgery in July 1969, a 60 percent disability rating was 
granted by rating action dated in November 1969.  In October 
1970, the service-connected disability was reduced to 40 
percent disabling, effective from January 1971, and has 
remained so since that time.  The disability was subsequently 
recharacterized as post gastrectomy syndrome in the Board 
remand of March 2001.  The veteran filed a claim for an 
increased rating for the service-connected disability in 
February 1999.  

The veteran underwent a VA examination in July 1999.  Medical 
history pertaining to the course of his ulcer disease was 
recited.  It was noted that he had had a Billroth operation 
in 1969 and that as a complication of such, developed a so 
called "dumping" syndrome which was clinically manifested 
by abdominal cramping-like pain associated with weakness, 
sweating, dizziness and loose stools.  The appellant related 
that he usually developed diarrhea immediately after meals 
that were rich in sugar, and that sometimes, he was not able 
to control his bowel movements because of the explosive 
motility of his gastrointestinal tract.  It was reported that 
he currently took Metamucil that increased the bulkiness of 
his stool, and had the feeling that his dumping syndrome was 
getting better.  He denied nausea, vomiting or abdominal 
bloating, as well as hematemesis and melena.  He indicated 
that his weight was stable.  It was noted that there were no 
clinical signs of anemia.  

On physical examination, the veteran was reported to weigh 
166 pounds at 5'2".  He appeared to well nourished and well 
developed and in no acute distress.  The abdomen was 
nontender, nondistended, soft, and negative for 
hepatosplenomegaly and with positive bowel sounds.  There was 
a 25 to 30 centimeter median scar extending down to the 
suprapubic area.  It was reported that the results of blood 
laboratory studies performed at the VA in December 1998 were 
obtained showing that the appellant was mildly anemic, and 
was apparently receiving Vitamin B12 shots probably secondary 
to the Billroth procedure.  The examiner noted that there was 
no current need for additional laboratory or diagnostic tests 
or procedures.  Following examination and in conclusion, the 
examiner commented that the veteran had a history of 
complicated peptic ulcer disease resulting in Billroth II 
operation complicated by dumping syndrome, and occasional 
stool incontinence.

Pursuant to Board remand of March 2001, the veteran underwent 
an examination for the VA for compensation and pension 
purposes in November 2001.  In his report, the examiner 
indicated that the appellant's military records had been made 
available, and medical history was reviewed.  The examiner 
noted that there had been no recent weight change.  The 
veteran related that he had occasional nausea and/or vomiting 
depending on the food eaten.  He denied abdominal pain, but 
said that he occasionally had 'sick stomach' also depending 
on he had ingested.  He said that such symptoms were relieved 
by the passage of time or antacids.  No hematemesis or melena 
was reported.  It was noted that current symptoms also 
included difficulty controlling bowel movements after some 
food ingestion, feeling 'sick' if he overate and occasionally 
feeling like throwing up.  It was recorded that current 
treatment consisted of an occasional antacid and a dietary 
fiber additive.  

Physical examination disclosed that the veteran was well 
nourished and well developed, albeit with severe kyphosis 
[due to osteoporosis], but without any signs of debility or 
dehydration.  At 64 inches tall, he weighed 164 pounds.  
There was no evidence of malnutrition or vitamin deficiency.  
The abdominal examination was reported to be completely 
normal without evidence of ventral hernia.  There was no 
gross abdominal tenderness and bowel sounds were normal.  The 
veteran was noted to have a large, longitudinal, flesh-
colored, non-inflamed, and non-thickened 19-centimeter long 
scar of the abdomen, which was well healed.  There was no 
tenderness at the scar site or anywhere else of the abdomen.  
A complete blood count (CBC) was performed and revealed a 
very mildly diminished hematocrit at 37, with a low platelet 
count of 81,000.  A blood chemistry profile was completely 
negative.  

The examiner rendered a diagnosis of duodenal ulcer, now 
quiescent, status post gastrectomy, and post-gastrectomy 
dumping syndrome symptoms which was related thereto.  It was 
noted that there had been no return of bleeding ulcer since 
the veteran's surgery, but that he had been left with dumping 
with current symptoms that were ongoing, but seemingly milder 
than those described in earlier medical notes.  The examiner 
added that fecal incontinence was not a manifestation of post 
gastrectomy syndrome, and that there had been no gross 
circulatory disturbance after meals, no weight loss, 
malnutrition, or anemia related to the service-connected 
disability, although hematocrit and platelet count was 
slightly low.

Legal Analysis

The veteran asserts that the symptoms associated with his 
service-connected post gastrectomy syndrome are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  He contends that he 
has experienced an increase in stomach discomfort, nausea and 
diarrhea, has trouble controlling his bowels and has a great 
deal of trouble with flatulence as a result of the disorder.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  In assessing a claim for an increased rating, 
the history of the disability should be considered.  38 
C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  However, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's service-connected post gastrectomy syndrome is 
currently rated 40 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7308 of the VA Rating Schedule which provides 
that a 20 percent rating is warranted when the disorder is 
mild and is manifested by infrequent episodes of epigastric 
distress, with characteristic mild circulatory symptoms or 
continuous mild manifestations.  A 40 percent evaluation is 
warranted for moderate postgastrectomy syndrome with episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals, diarrhea and weight loss.  A 60 percent 
evaluation requires severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia.  

The Board has considered both the veteran's subjective 
complaints and the objective clinical findings in determining 
whether the criteria for a higher evaluation are met.  The 
veteran has complained of experiencing diarrhea, occasional 
nausea and/or vomiting, and sometimes has abdominal distress 
upon eating certain foods or overeating; these complaints are 
reflected in the pertinent examination reports of record.  On 
VA examinations in both July 1999 and November 2001, it was 
noted that the veteran had been left with a "dumping" 
syndrome from his ulcer surgery in 1969, manifested by 
abodominal cramping-like pain associated with weakness, 
sweating and dizziness, and loose stools (sometimes, diarrhea 
immediately after meals).  However, the July 1999 examiner 
noted that the veteran was then taking Metamucil to increase 
the bulkiness of his stools, and that he felt that the 
condition was getting better.  In November 2001, the 
physician assessed the condition as "mild."  There was a 
report of laboratory studies performed at the VA in December 
1998 showing that the veteran was then mildly anemic; 
however, the evidence also indicates that the veteran had 
received Vitamin B12 shots.  The July 1999 examiner noted 
that there were no clinical signs of anemia, and, while the 
November 2001 examiner noted that blood laboratory studies 
revealed that hematocrit and platelet count were slightly 
low, it was not found that this reached the level of anemia.  
The November 2001 examiner also pointedly stated that there 
was no evidence of malnutrition, vitamin deficiency, weight 
loss, melena, hematemesis, or circulatory disturbance after 
meals.  Physical examination of the abdomen was reported to 
be completely normal without evidence of tenderness.  

In view of the foregoing, the Board finds that the criteria 
for the maximum 60 percent evaluation, for severe post 
gastrectomy syndrome, are not met.  At most, the veteran is 
shown to have a slightly lower blood count and some 
subjective complaints of occasional abdominal distress, 
nausea, vomiting, and diarrhea, or "loose stools" sometimes 
after eating.  However, the medical evidence simply does not 
demonstrate that he has sweating, circulatory disturbance 
after meals, hypoglycemic symptoms and weight loss with 
malnutrition or anemia, or any other significant 
symptomatology.  The Board notes that the appellant currently 
appears to take only the occasional over-the-counter remedy 
for gastrointestinal symptoms, and has not indicated that he 
has been prescribed any prescription medication, which, in 
addition to the foregoing, militates against a finding that a 
more severe ulcer process exists.  

As such, the Board finds that the evidence does not establish 
that the veteran's service-connected disability more nearly 
approximates the criteria for the 60 percent rating under 
Diagnostic Code 7308, and there is other pertinent diagnostic 
code under the rating schedule to rate the service-connected 
post gastrectomy syndrome.  Arguably, the evidence shows no 
more than a mild overall condition during the time period in 
question, which appears to be more consistent with an 
evaluation lower than that currently assigned (although, 
pursuant to 38 C.F.R. § 3.951(b) (2001), the veteran's 40 
percent disability rating, in effect since January 1971, is 
protected at that level from any decrease).  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's service-
connected post gastrectomy syndrome reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand or 
refer the claim for accomplishment of the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
claim for an evaluation in excess of the current 40 percent 
for post gastrectomy syndrome must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 


ORDER

A rating higher than 40 percent for post gastrectomy syndrome 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

